UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7621


OLANDIO RAY WORKMAN,

                    Plaintiff - Appellant,

             v.

MORRISON HEALTHCARE; THERESA DRUMMOND; BON SECOURS
HEALTHCARE SYSTEM,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. R. Bryan Harwell, District Judge. (6:17-cv-01229-RBH)


Submitted: April 19, 2018                                         Decided: June 4, 2018


Before GREGORY, Chief Judge, and THACKER and HARRIS, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Olandio Ray Workman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Olandio Ray Workman seeks to appeal from the district court’s orders accepting

the recommendation of the magistrate judge and dismissing without prejudice his 42

U.S.C. § 1983 (2012) complaint. We dismiss the appeal as interlocutory and remand for

further proceedings.

      This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b), Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because the order from which Workman seeks to appeal does not “clearly preclude

amendment,” Workman may be able to remedy the deficiencies identified by the district

court by filing an amended complaint. Accordingly, the district court’s dismissal order is

neither a final order nor an appealable interlocutory or collateral order. See Goode v.

Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24 (4th Cir. 2015); Domino Sugar

Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

      We therefore dismiss this appeal for lack of jurisdiction. Goode, 807 F.3d at 630.

In Goode, we remanded to the district court with instructions to allow amendment of the

complaint. Id. Here, however, the district court already has afforded Workman the

opportunity to amend. Accordingly, we direct on remand that the district court, in its

discretion, either afford Workman another opportunity to file an amended complaint or

dismiss the complaint with prejudice, thereby rendering the dismissal order a final,

appealable order.      We dispense with oral argument because the facts and legal



                                            2
contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                     DISMISSED AND REMANDED




                                         3